In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00209-CR
                                                ______________________________
 
 
                                 VERTIS DARNELL JAMES,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 71st Judicial District Court
                                                           Harrison County, Texas
                                                         Trial Court
No. 09-0303X
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Vertis
Darnell James, appellant, has filed with this Court a motion to dismiss his
appeal.  The motion is signed by James
and by his counsel in compliance with Rule 42.2(a) of the Texas Rules of
Appellate Procedure.  See Tex.
R. App. P. 42.2(a).  As authorized
by Rule 42.2, we grant the motion.  See Tex.
R. App. P. 42.2.
            Accordingly,
we dismiss the appeal.
 
 
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          March
8, 2010
Date Decided:             March
9, 2010
 
Do Not Publish